DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This office action is responsive to the applicant’s remarks received November 25, 2020.  Claims 2-5, 7-10 & 12 have been fully considered and are persuasive. Claims 1, 6 & 11 have been cancelled.

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

	
Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of November 25, 2020. Claims 2-5, 7-10 & 12 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 2-5, 7-10 & 12 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 2-5, 7-10 & 12 uniquely identify the distinct features a text analyzing method and device, server and computer-readable storage medium.
The closest prior art made of record is Todhunter et al. (US 20100235165 A1) in combination with Kim et al. (US 20170357890 A1).
The cited reference (Todhunter) teaches systems and methods for automatic semantic labeling of natural language documents provided in electronic or digital form include a semantic processor that performs a basic linguistic analysis of text, including recognizing in the text semantic relationships of the type objects and/or classes of objects, facts and cause-effect relationships; matching linguistically analyzed text against target semantic relationship patterns, created by generalization of particular cases of target semantic relationships; and generating semantic relationship labels based on linguistically analyzed text and a result of the matching. 
The cited reference (Kim) teaches wherein in social data networks, it is difficult for a computing system to automatically identify demographic attributes associated with user accounts because of incorrect, incomplete or non-existent data associated with the user account profile. Therefore, a computing system is provided that retrieves user account data and related text data, and that uses Deep Learning computations to infer demographic attributes about a given user based on the text data that they generate. The text is processed, and then inputted into a bi-gram neural network to generate an initial feature vector. This initial feature vector is inputted into a Deep Learning neural network in order to generate a secondary feature vector. The secondary feature 
The cited reference (Todhunter and Kim) fails to disclose acquiring a target text and a first set of texts to be compared, wherein the first set of texts to be compared comprises at least one text to be compared, and each text to be compared is a search text entered by a user in one search; calculating a text similarity between the text to be compared and the target text based on a semantic similarity algorithm for short text, and determining a text to be compared with a text similarity higher than a first threshold as an object to be analyzed, wherein the calculating a text similarity between each text to be compared and the target text based on a semantic similarity algorithm for short text, and determining a text to be compared with a text similarity higher than a first threshold as an object to be analyzed comprises: calculating a first similarity between the text to be compared and the target text by Elasticsearch; selecting at least one text to be compared with a first similarity higher than a second threshold from the first set of texts to be compared, as a second set of texts to be compared; word-segmenting the target text to obtain at least one keyword, vectoring each keyword with a word2vec model to obtain at least one vector, and summing the at least one vector to obtain a first summing result; for each text in the second set of texts to be compared, word-segmenting the text to obtain at least one text keyword, vectoring each text keyword with a word2vec model to obtain at least one vector for the text, and summing the at least one vector for the text to obtain a second summing result; and calculating a text similarity between a text in the second set of texts to be compared and the target text based on the first summing result and the second summing result, and determining a text to be compared with the text similarity higher than the first threshold as the object to be analyzed; and determining a target user entering the object to be analyzed; and statistically analyzing the target user based on at least one attribute of the target Claims 2-5, 7-10 & 12 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677